Citation Nr: 1710174	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from July 1972 to April 1974. Unfortunately, he died in September 1990. The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter was remanded by the Board in July 2010 for provision of additional VCAA notice.  In January 2013, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion).  Pursuant to the Joint Motion, the matter was remanded for the Board to request pertinent Social Security Administration (SSA) records.  The Board remanded the matter in September 2013 to request such records.  That has been accomplished to the extent possible, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 in connection with the cause of the Veteran's death has been raised by the record in an August 2013 statement by the Appellant's representative.  To ensure every possible consideration of the Appellant's claims, the Board finds it appropriate to refer the matter of DIC under the provisions of 
38 U.S.C.A. § 1151 to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 1991, service connection for the cause of the Veteran's death was denied. 

2. The evidence associated with the claims file subsequent to the January 1991 denial does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The January 1991 rating decision denying the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 
38 C.F.R. § 3.159 (2016).


In the context of a claim for DIC benefits such as this, the VCAA notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the July 2010 Board remand decision, VCAA notice was sent to the Appellant in a July 2010 letter. The letter informed the Appellant that her claim had been previously denied because the record failed to show any causal relationship between the Veteran's cause of death and his service- connected disabilities.  It informed her that she needed to submit new and material evidence related to that fact.  The letter also explained what the evidence needed to show in order to support a claim for death benefits based on a disability that was already service-connected during the Veteran's lifetime as well as what the evidence needed to show in order to support a claim based on a disability that was not yet service connected at the time of the Veteran's death.  Her claim was subsequently readjudicated in a November 2011 SSOC and again in an October 2016 SSOC, thereby curing any predecisional notice error.  Furthermore, the Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ).  

However, with respect to previously denied claims, in the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered.  See 38 USCA § 5103A (d), (g), Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), Anderson v. Brown, 9 Vet App. 542, 546 (1996) (holding that unless the claimant has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).

Regardless, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In addition, the RO requested pertinent SSA records in accordance with the September 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a November 2014 letter, the SSA informed the RO that the Veteran's requested medical records had been destroyed.  November 2014 SSA National Records Center letter. Subsequently, the Appellant, through her representative, submitted the Veteran's SSA records and a medical opinion, which were associated to the claims file.  Therefore, the Board finds that VA has fulfilled its duties under the VCAA in this case.

Legal Criteria & Analysis

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. §3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court in Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran died in September 1990.  End stage renal disease (ESRD) was determined to be the cause of death.  September 1990 death certificate.  An autopsy revealed chronic rejection of the Veteran's transplanted kidney, acute tubular necrosis consistent with the terminal renal failure, and marked cirrhosis of the liver with cholestatic hepatitis.  September 1990 mortality conference.

Subsequently, the Appellant filed a claim of entitlement to service connection for the cause of the Veteran's death.  The claim was denied in a January 1991 rating decision.  In its denial, the RO reasoned that, while the Veteran was service connected for schizophrenia and diabetes mellitus, neither of those conditions were shown to be related to his cause of death.  The Appellant did not file an appeal, and the decision became final.

The Appellant now contends that the Veteran's ESRD was caused by his service-connected disabilities.  Specifically, she contends that the Veteran's service-connected diabetes mellitus caused his ESRD and the medications he took for his service-connected schizophrenia contributed to his liver cirrhosis as he did not drink alcohol.  See August 2013 representative correspondence.  However, since the last final decision, no evidence has been received to support the Appellant's claim that the Veteran's service-connected disabilities contributed to his ESRD.  SSA records received though the Appellant's representative in August 2016 similarly do not indicate a link between the Veteran's service-connected disabilities and ESRD.  See November 1988 Disability Hearing Officer's Decision.  The medical evidence provided by the SSA records, including the Veteran's history of kidney problems, is also already well-documented on the record.  See March 1983 hospital summary; September 1983 radiographic report; February 1985 discharge summary.  The Board has also reviewed the November 1988 SSA decision letter and does not find that it contains an indication that the Veteran's service-connected disabilities caused or aggravated his ESRD.

In addition, the Appellant provided a medical opinion through her representative.  The medical opinion asserts that VA was negligent in its treatment of the Veteran during his July through September 1990 hospitalization that ended in his death.  While certainly constituting new evidence, the opinion does not relate to an unestablished fact necessary to substantiate the claim currently before the Board, as it does not offer any indication that the Veteran's death was related to his service, or to any service-connected disability, as would be required to grant a claim for service connection for the cause of the Veteran's death.  However, as stated in the Introduction above, the Board has taken note of the Appellant's contentions and refers the issue to the AOJ for appropriate action.

Additional STRs and records from the Veteran's July to September 1990 hospitalization were also associated to the claims file.  See May 1974 in-service examination; March 1974 Physical Evaluation Board Proceeding; January 1974 Physical Evaluation Board Proceeding; August 1972 to September 1973 progress notes.  However, they provide no indication or suggestion that the Veteran's service-connected disabilities contributed to his death.  Other submitted records are duplicates of those already associated to the claims file.  See December 1973 clinical abstract; October 1973 in-service examination; June 1972 in-service examination.

In sum, the Appellant's contention alone that the Veteran's ESRD was caused by his service-connected diabetes does not constitute new and material evidence, as the Appellant lacks the medical expertise that is necessary in order to provide competent evidence regarding the etiology of her husband's end stage renal disease.  The additional medical records received do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that no new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death. 


ORDER

No new and material evidence having been received, the claim for service connection for the cause of the Veteran's death is not reopened.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


